        Case 6:17-cv-00424-MC      Document 49   Filed 12/11/18   Page 1 of 3




Robert E. Franz, Jr.   OSB #730915
E-Mail: rfranz@franzlaw.comcastbiz.net
LAW OFFICE OF ROBERT E. FRANZ, JR.
P.O. Box 62
Springfield, OR 97477
Telephone: (541) 741-8220
Facsimile: (541) 741-8234
  Of Attorneys for Defendants Will Stutesman,
Officer Grose, Officer Pieske, Sgt. McAlpine,
and the City of Eugene.




                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



RONDA MCGOWAN, Personal                               Case No. 6:17-cv-00424-TC
Representative for the Estate of Brian
Babb, LEE BABB, CONNOR BABB,
by and through his Guardian Ad Litem,              Declaration of
STEPHANIE WOODCOCK, and                            David Clark
KAYLEE BABB,

                   Plaintiffs,

            vs.

WILL STUTESMAN, OFFICER GROSE,
OFFICER PIESKE, SGT. MCALPINE,
CITY OF EUGENE, a municipal subdivision
of the State of Oregon, JANE DOE CALL
TAKER, and John and Jane Does 1-10.

                   Defendants.

Page 1 - Declaration of David Clark.
        Case 6:17-cv-00424-MC        Document 49   Filed 12/11/18   Page 2 of 3




      I, David Clark, under penalty of perjury do hereby declare as follows:
      I am over the age of 18, and I make this declaration based on my personal
knowledge of the facts contained herein.
      In listening to the live radio dispatch, Exhibit 103, at elapsed time 54:21, one
can hear a voice say the following: "Malcolm, I am climbing over the fence in the
backyard. Do you want to let me in the slider and I will help you?" That voice is
the voice of Judson Warden. I was standing next to him when he made the
statement over the radio.
      At the time the above statement was made by Officer Warden, both of us
were standing at the location I have put a red arrow on Exhibit 129.
      After the statement was made, I helped Officer Warden get over the fence. I
then turned around and walked back to my patrol car. At no time did I ever take
any rifle or weapon out of the Babb house and put it on the front porch.
      PURSUANT TO 28 U.S.C § 1746, I declare under penalty of perjury that
the foregoing is true and correct.
      DATED: December 7, 2018.


                                              David Clark




Page 2 - Declaration of David Clark.
       Case 6:17-cv-00424-MC      Document 49       Filed 12/11/18   Page 3 of 3




                          CERTIFICATE OF SERVICE
      I hereby certify that I served the foregoing DECLARATION OF DAVID
CLARK on Plaintiffs on Tuesday, December 11, 2018, by notice of electronic
filing using the CM/ECF System:

      Mr. Timothy R. Volpert
      Email: tim@timvolperlaw .com
      Tim Volpert PC
      610 SW Alder Street, Suite 415
      Portland, OR 97205

      Mr. Andrew M. Stroth
      Email: astroth@actioninjurylaw group .com
      Action Injury Law Group, LLC
      191 N. Wacker Drive, Suite 2300
      Chicago, IL 60606
       Attorneys for Plaintiffs

      Dated: Tuesday, December 11, 2018.

                         Isl Robert E. Franz, Jr.
                         LAW OFFICE OF ROBERT E. FRANZ, JR.
                         Robert E. Franz, Jr.    OSB #730915
                         P.O. Box 62
                         Springfield, Oregon 97477
                         E-Mail: rfranz@franzlaw.comcastbiz.net
                         Telephone: (541) 741-8220
                         Facsimile: (541) 741-8234
                          Attorneys for Defendants
                          Will Stutesman, Matthew Grose,
                          Nathan Pieske, Malcolm McAlpine,
                          and the City of Eugene
